Case 1:20-bk-10276-VK         Doc 77 Filed 05/24/21 Entered 05/24/21 11:40:16                    Desc
                               Main Document    Page 1 of 2



 1   STEVEN T. GUBNER – Bar No. 156593
     TAMAR TERZIAN - Bar No. 254148
 2   BRUTZKUS GUBNER                                                    FILED & ENTERED
     21650 Oxnard Street, Suite 500
 3   Woodland Hills, CA 91367
     Telephone: 818.827.9000                                                 MAY 24 2021
 4   Facsimile: 818.827.9099
     Email:     sgubner@bg.law                                          CLERK U.S. BANKRUPTCY COURT
 5              tterzian@bg.law                                         Central District of California
                                                                        BY Pgarcia DEPUTY CLERK
 6   Attorneys for David Seror,
     Chapter 7 Trustee
 7                                                              CHANGES MADE BY COURT
                                 UNITED STATES BANKRUPTCY COURT
 8
                                  CENTRAL DISTRICT OF CALIFORNIA
 9
                                       SAN FERNANDO DIVISION
10
     In re                                                  Case No.: 1:20-bk-10276-VK
11
                                                            Chapter 7
12   HORMOZ RAMY,
                                                            ORDER GRANTING TRUSTEE’S
13                          Debtor.                         APPLICATION FOR AUTHORITY TO
14                                                          EMPLOY COLDWELL BANKER
                                                            RESIDENTIAL BROKERAGE AS REAL
15                                                          ESTATE BROKER TO MARKET AND
                                                            SELL PROPERTY
16
                                                            Date: May 20, 2021
17
                                                            Time: 1:30 p.m.
18                                                          Place: Via ZOOMGOV
                                                                   United States Bankruptcy Court
19                                                                 21041 Burbank Boulevard
                                                                   Woodland Hills, CA 9136
20
             The Court considered the Trustee’s Application for Authority to Employ Coldwell Banker
21
     Residential Brokerage as Real Estate Broker to Market and Sell Real Property; and Statement of
22
     Disinterestedness in Support Thereof filed on April 13, 2021 [Doc. No. 68] (the “Application”),
23
     came on regularly for hearing on May 20, 2021, at 1:30 p.m., the Honorable Victoria S. Kaufman,
24
     United States Bankruptcy Judge, presiding. Appearances were made as noted on the record.
25
             The Court having considered the Application, the Opposition and all papers and pleadings
26
     filed in support thereof, and having considered the Debtor’s Opposition to the Application [Doc.
27
     No. 70], for the reasons set forth in the Court’s posted written tentative ruling, and finding good
28
     cause appearing therefor,
                                                        1
Case 1:20-bk-10276-VK          Doc 77 Filed 05/24/21 Entered 05/24/21 11:40:16             Desc
                                Main Document    Page 2 of 2



 1          IT IS HEREBY ORDERED:

 2          1. The Application is approved pursuant to the terms and conditions set forth therein.

 3          2. The Chapter 7 Trustee is hereby authorized to employ Coldwell Banker Residential

 4   Brokerage and William Friedman and his associates as his real estate broker to sell property of the

 5   estate as set forth in the Application.

 6          IT IS SO ORDERED.

 7                                                  ###

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22
     Date: May 24, 2021
23

24

25

26
27

28

                                                       2
